Case 19-00730-5-JNC        Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56              Page 1 of 26




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                                )
                                        )                         Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, LLC d/b/a )
  WASHINGTON COUNTY HOSPITAL,           )                         Chapter 7
                                        )
           Debtor.                      )
                                        )

                   MOTION TO EMPLOY WALDREP LLP AS COUNSEL
                             FOR INTERIM TRUSTEE

        Thomas W. Waldrep, Jr., interim trustee in the above-captioned case (the “Interim

 Trustee”), hereby moves for the entry of an Order pursuant to Section 327(a) of Title 11 of the

 United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and Rules 2014 and 2016

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) authorizing the

 employment of Waldrep LLP (“Waldrep LLP” or the “Firm”) as counsel for the Interim Trustee

 effective as of February 22, 2019. In support of this Motion, the Interim Trustee refers to the

 Affidavit of Thomas W. Waldrep, Jr. in Support of the Motion to Employ Waldrep LLP as Counsel

 for Interim Trustee (the “Waldrep Affidavit”), attached hereto as Exhibit A, and respectfully states

 as follows:

                                 JURISDICTION AND VENUE

        1.      This United States Bankruptcy Court for the Eastern District of North Carolina (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and this matter

 is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The statutory predicates for the relief requested herein are Section 327(a) of the

 Bankruptcy Code and Bankruptcy Rule 2014.
Case 19-00730-5-JNC        Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56                 Page 2 of 26




                                    FACTUAL BACKGROUND

        4.      On February 19, 2019 (the “Petition Date”), Washington County, North Carolina,

 Medline Industries, Inc., and Dr. Robert Venable (collectively, the “Petitioning Creditors”) filed

 an involuntary petition for relief under Chapter 7 of the Bankruptcy Code against CAH Acquisition

 Company #1, LLC d/b/a Washington County Hospital (the “Debtor”) [Dkt. No. 1].

        5.      On February 20, 2019, the Petitioning Creditors filed an Emergency Motion for

 Order Appointing Interim Trustee Pursuant to 11 U.S.C. § 303(g) [Dkt. No. 5].

        6.      On February 22, 2019, the Court entered an Order approving the appointment of

 the Interim Trustee [Dkt. No. 14]. The Interim Trustee is the duly appointed, qualified, and acting

 trustee of the Chapter 7 estate of the Debtor.

        7.      The Debtor owns Washington County Hospital (“WCH”), a twenty-five-bed, for-

 profit, Critical Access Hospital (CAH) in Plymouth, North Carolina. Until February 14, 2019,

 WCH provided acute care, swing bed, emergency medicine, imaging, rehabilitation, laboratory,

 and related outpatient ancillary services to residents in Plymouth and in surrounding communities.

 WCH also operates Plymouth Primary Care Rural Health Clinic (the “Clinic”), a Provider-Based

 Rural Health Clinic (PB-RHC). The Clinic is adjacent to WCH.

                                       RELIEF REQUESTED

        8.      Pursuant to Section 327(a) of the Bankruptcy Code and Rule 2014 of the

 Bankruptcy Rules, the Interim Trustee requests that the Court enter an Order: (i) authorizing the

 employment and retention of Waldrep LLP as counsel for the Interim Trustee in the instant case;

 (ii) approving the terms of Waldrep LLP’s employment, including the proposed fee structure, set

 forth in this Motion; and (iii) granting such other and further relief as the Court deems appropriate.
Case 19-00730-5-JNC           Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56               Page 3 of 26




 The Interim Trustee requests that Waldrep LLP’s employment be deemed effective as of February

 22, 2019.

        A.      Selection of Waldrep LLP

        9.      The Interim Trustee has selected Waldrep LLP as his counsel because Waldrep

 LLP has substantial experience in complex Chapter 7 cases. Waldrep LLP has represented many

 debtors, creditors, purchasers, and other parties-in-interest before this Court, bankruptcy courts

 elsewhere in North Carolina, and bankruptcy courts in other jurisdictions throughout the

 southeastern United States. Waldrep LLP has the resources necessary to manage a Chapter 7 case

 of this size and scope.

        10.     For the foregoing reasons, the Interim Trustee believes that Waldrep LLP is well

 qualified to advise and represent the Interim Trustee in this case and has the experience and

 expertise required to advise and represent the Interim Trustee in an efficient, cost-effective

 manner.

        B.      Services to be Rendered

        11.     The employment of Waldrep LLP is necessary to assist the Interim Trustee in

 executing faithfully his duties as interim trustee. The professional services to be offered by

 Waldrep LLP in the case include, but are not limited to, the following:

                a.         Legal advice with respect to the Interim Trustee’s duties and powers;

                b.         Assistance in the administration of the Debtor’s estate;

                c.         Assistance in the preparation and filing of all necessary reports;

                d.         Assistance and advice in the examination of the Debtor’s affairs and the

 causes of insolvency;
Case 19-00730-5-JNC         Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56               Page 4 of 26




                e.       Assistance and advice regarding communications with outside parties and

 furnishing of necessary information;

                f.       Defense of the estate against improper claims;

                g.       Analysis of proof of claims; and

                h.       Such other legal services as may be required and in the interest of the estate

 and the Interim Trustee, including but not limited to the commencement of adversary proceedings

 as may be authorized and motions to sell.

        C.      Professional Fees and Expenses

        12.     Waldrep LLP has agreed to advise the Interim Trustee on an hourly basis at its

 standard billing rates, plus reimbursement for actual, necessary expenses incurred in the course of

 the engagement, as may be subsequently allowed and approved in accordance with the Bankruptcy

 Code. The Interim Trustee anticipates that the following Waldrep LLP attorneys and staff will

 assist the Interim Trustee in this Chapter 7 case:

                     Thomas W. Waldrep, Jr. (Partner)               $620 per hour
                     Jennifer B. Lyday (Partner)                    $400 per hour
                     Francisco T. Morales (Partner)                 $350 per hour
                     Anne H. Phillips (Associate)                   $275 per hour
                     John R. Van Swearingen (Associate)             $240 per hour
                     Yazmeen O. Gadalla (Paralegal)                 $190 per hour

        13.     The rates set forth above are subject to periodic review and adjustment and are set

 at a level designed to compensate Waldrep LLP fairly for the work of its attorneys and staff.

 Waldrep LLP will provide prior notice to the Interim Trustee of any periodic adjustment.

        14.     Consistent with Waldrep LLP’s policy with respect to its other clients, Waldrep

 LLP will charge the Interim Trustee for services provided and for other charges incurred and

 disbursements made in the rendition of legal services. These charges and disbursements include,

 among other things, costs for travel, business meals, messengers, couriers, postage, witness fees,
Case 19-00730-5-JNC         Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56                Page 5 of 26




 and other fees related to hearings and other proceedings that may arise from time to time in the

 case.   Charges and disbursements will be invoiced pursuant to Waldrep LLP’s terms of

 engagement and will comply with the United States Bankruptcy Administrator’s guidelines for

 fees and disbursements for bankruptcy professionals in the Eastern District of North Carolina.

         15.    Waldrep LLP intends to apply to the Court for allowance of compensation for

 professional services and reimbursement of expenses incurred in this case in accordance with

 applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Orders and Local

 Rules of this Court.

         16.    Waldrep LLP has agreed to accept as compensation such sums as may be allowed

 by the Court on the basis of the professional time spent, the rates charged for such services, the

 necessity of such services to the administration of the estate, the reasonableness of the time within

 which the services were performed in relation to the results achieved, and the complexity,

 importance, and nature of the problems, issues, or tasks addressed in the case. Waldrep LLP has

 prepared the affidavit of Thomas W. Waldrep, Jr., the Firm’s managing partner, disclosing the

 information relevant to this Motion pursuant to Bankruptcy Rules 2014 and 2016. The Waldrep

 Affidavit is attached hereto as Exhibit A.

         D.     Disinterested Professionals

         17.    Waldrep LLP represents no other entity in connection with this case. Except as

 may be stated in the Waldrep Affidavit, as the same may be amended or supplemented from time

 to time, Waldrep LLP neither represents nor holds any interest adverse to the interests of the estate.

 Waldrep LLP is disinterested as defined in Section 101(14) of the Bankruptcy Code, as modified

 by Section 1107(b) of the Bankruptcy Code. The Waldrep Affidavit, which is attached hereto as

 Exhibit A, provides further disclosures relevant to this Motion.
Case 19-00730-5-JNC         Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56              Page 6 of 26




                                           CONCLUSION

         18.     Waldrep LLP can and will provide specific benefits to the Interim Trustee, and its

 legal services will enhance the administration of this case. The Interim Trustee believes that such

 services will be in the best interests of all parties involved in this proceeding.

         Wherefore, the Interim Trustee respectfully request that the Court enter an Order: (1)

 approving the employment of Waldrep LLP as counsel for the Interim Trustee in the above-

 captioned case, effective as of February 22, 2019; and (2) granting such other relief as the Court

 may deem necessary and proper.

         Respectfully submitted, this the 27th day of February, 2019.

                                          WALDREP LLP

                                          /s/ Thomas W. Waldrep, Jr.         ____________
                                          Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                          Jennifer B. Lyday (NC State Bar No. 39871)
                                          Francisco T. Morales (N.C. State Bar No. 43079)
                                          Anne H. Phillips (NC State Bar No. 48760)
                                          John R. Van Swearingen (NC State Bar No. 53646)
                                          101 S. Stratford Road, Suite 210
                                          Winston-Salem, NC 27104
                                          Telephone: 336-717-1440
                                          Telefax: 336-717-1340
                                          Email: notice@waldrepllp.com

                                          Proposed Attorneys for the Interim Trustee
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 7 of 26




                              EXHIBIT A
Case 19-00730-5-JNC       Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56                 Page 8 of 26




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                                )
                                        )                          Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, LLC d/b/a )
  WASHINGTON COUNTY HOSPITAL,           )                          Chapter 7
                                        )
           Debtor.                      )
                                        )

      AFFIDAVIT OF THOMAS W. WALDREP, JR. IN SUPPORT OF MOTION TO
          EMPLOY WALDREP LLP AS COUNSEL FOR INTERIM TRUSTEE

        I, Thomas W. Waldrep, Jr., do solemnly depose and declare as follows:

        I am the managing partner of Waldrep LLP (“Waldrep LLP” or the “Firm”), a law firm

 that maintains its office in Winston-Salem, North Carolina. I am admitted to practice before this

 Court and will assume primary responsibility within the Firm for its engagement in the above-

 referenced Chapter 7 case.

        I am fully familiar with the facts stated herein and submit this affidavit (the “Affidavit”) in

 support of the Motion to Employ Waldrep LLP as Counsel for Interim Trustee (the “Motion”)

 pursuant to Section 327(a) of the Bankruptcy Code, and Rules 2014 and 2016 of the Federal Rules

 of Bankruptcy Procedure.

        I am fully familiar with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,

 and the Rules of Practice and Procedure of this Court, and I am sufficiently competent to handle

 whatever might foreseeably be expected of the Interim Trustee’s counsel in this matter.

        To the extent that any information disclosed herein requires amendment or modification

 upon Waldrep LLP’s receipt of additional information or as additional information becomes

 available to Waldrep LLP, a supplemental affidavit will be submitted to the Court.
Case 19-00730-5-JNC        Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56               Page 9 of 26




                                   Professional Fees and Expenses

        I anticipate that the following Waldrep LLP attorneys and staff will assist the Interim

 Trustee in this Chapter 7 case:

                   Thomas W. Waldrep, Jr. (Partner)                $620 per hour
                   Jennifer B. Lyday (Partner)                     $400 per hour
                   Francisco T. Morales (Partner)                  $350 per hour
                   Anne H. Phillips (Associate)                    $275 per hour
                   John R. Van Swearingen (Associate)              $240 per hour
                   Yazmeen O. Gadalla (Paralegal)                  $190 per hour

        Biographical information for each Waldrep LLP attorney and staff member listed above is

 attached to this Affidavit as Schedule 1 and incorporated herein by reference.

        Waldrep LLP agrees to charge, subject to this Court’s approval in accordance with Section

 330(a) of the Bankruptcy Code, the Firm’s standard hourly rates, examples of which are set forth

 above, plus its customary reimbursements as charged to bankruptcy and non-bankruptcy clients.

 The rates set forth above are subject to periodic review and adjustment and are set at a level

 designed to compensate Waldrep LLP fairly for the work of its attorneys and staff. It is the policy

 of Waldrep LLP also to charge its clients in all areas of practice for all other expenses incurred in

 connection with the respective client’s case. These charges include, among other things, costs for

 travel, business meals, messengers, couriers, postage, witness fees, and other fees related to

 hearings and other proceedings which may arise from time to time in the case. Waldrep LLP will

 charge for these expenses in a manner and at rates consistent with charges made generally to

 Waldrep LLP’s other clients. Waldrep LLP will seek reimbursement of its expenses as allowed

 pursuant to the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Rules of Practice

 and Procedure of this Court, and Orders of this Court.

        No compensation has been received by Waldrep LLP from the Interim Trustee or any other

 person on said account.
Case 19-00730-5-JNC        Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56              Page 10 of
                                            26



       Waldrep LLP has agreed not to (a) share any compensation that it may receive with another

party or person other than members of the Firm itself, or (b) share in any compensation that another

person or party has received in connection with this case.

                            Waldrep LLP’s Conflict Check System

       To the extent that Waldrep LLP is aware of potential parties-in-interest in this case and to

the extent that the names of such potential parties-in-interest are clear to Waldrep LLP, Waldrep

LLP has cross-checked such names against the names maintained in its conflict database system.

Such names are set forth on the attached Schedule 2. Waldrep LLP will use the same procedure

to cross-check the names of any additional parties-in-interest of which it becomes aware at a later

date, including any such parties-in-interest of which it becomes aware after the Bankruptcy

Schedules and Statement of Financial Affairs are filed in this case. Waldrep LLP will supplement

this pleading if additional connections become known to the Firm through its conflict check

system.

       Waldrep LLP maintains and systematically updates its conflict database system in the

regular course of business of the Firm, and it is the regular practice of the Firm to make and

maintain these records. The Firm’s conflict database system is designed to include every matter

on which the Firm is or has been engaged, the entity for which the firm is or has been engaged,

and, in each instance, the identities of related parties and adverse parties and the name of the

attorney in the Firm who is most knowledgeable about the matter. It is the policy of Waldrep LLP

that no new matter may be accepted or opened within the Firm without checking the conflict

database system for conflicts. Accordingly, the database is updated regularly for every new matter

undertaken by Waldrep LLP.

       To the best of my knowledge, information, and belief, and based upon the database search

described above, the attorneys and staff listed above have not represented in the past, and do not
Case 19-00730-5-JNC         Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56                 Page 11 of
                                             26



currently represent, any of the individuals or entities listed on Schedule 2 except as set forth in this

Affidavit.

                                Disinterestedness of Waldrep LLP

       Neither I nor any member of my Firm (i) is a creditor, an equity security holder, or an

insider of the Debtors, (ii) is or was within the preceding two years a director, officer, or employee

of the Debtors, or (iii) has interest materially adverse to the interest of the estate or any class of

creditors or equity security holders, by reason of any direct or indirect relationship to, connection

with, or interest in, the Debtors, or for any other reason. I believe Waldrep LLP is a “disinterested

person” as that term is defined in Bankruptcy Code Section 101(14), as modified by Bankruptcy

Code Section 1107(b).

       In addition, to the best of my knowledge and based upon the results of the conflicts search

described above, other than as described herein, neither I, nor Waldrep LLP, nor any member or

associate thereof, holds or represents any interest adverse to the Debtors or their estate.

       If any new, material, relevant facts or relationships are discovered or arise, Waldrep LLP

promptly will file a supplemental affidavit pursuant to Bankruptcy Rule 2014(a).

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 27th day of February, 2019.


                                               /s/ Thomas W. Waldrep, Jr.
                                               Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
Case 19-00730-5-JNC        Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56              Page 12 of
                                            26



                                         SCHEDULE 1

Thomas W. Waldrep, Jr. is the managing partner of Waldrep LLP. Prior to starting Waldrep LLP,
Tom was a partner in the Winston-Salem, North Carolina office of Womble Carlyle Sandridge &
Rice, LLP. Prior to that, Tom was a United States Bankruptcy Judge with the United States
Bankruptcy Court for the Middle District of North Carolina for nine years. Prior to his
appointment, Tom was a partner at another North Carolina law firm, Bell Davis & Pitt, P.A. Tom
has represented secured creditors, Debtors, creditor committees, trade creditors, equity security
holders, landlords, purchasers, auctioneers, and other professionals in the bankruptcy arena. He
served the North Carolina Bar Association in several different capacities, including as Chair of the
Bankruptcy Section and as a member of the Board of Governors. He is a frequent lecturer at
continuing legal education seminars and law schools and has published several articles on
insolvency issues. Tom received his B.A. in 1979 from Purdue University and his J.D. in 1983
from the Indiana University School of Law, where he served as Managing Editor of the Indiana
Law Journal.

Jennifer B. Lyday is a partner at Waldrep LLP. Prior to starting at the firm, she was an associate
at Womble Carlyle Sandridge & Rice, LLP, focusing on corporate Chapter 11 representations and
related state court Debtors-creditor representations. Jennifer has represented secured creditors,
distressed businesses, unsecured creditors’ committees, and trustees in business bankruptcy
cases. She has also represented buyers and sellers of assets in bankruptcy. Jennifer received her
B.A., summa cum laude, in 2006 from Wake Forest University and her J.D. in 2009 from the
William & Mary School of Law, where she served as Lead Articles Editor of the William & Mary
Law Review.

Francisco T. Morales is a partner at Waldrep LLP. Prior to joining the firm, he was an associate
at Womble Carlyle Sandridge & Rice, LLP. Francisco focuses his practice on bankruptcy matters,
guiding creditors, Debtors and trustees in both bankruptcy proceedings as well as bankruptcy
litigation. Francisco also has experience representing financial institutions in consumer financial
services litigation, representing creditors in receiverships and foreclosures, and representing
creditors in loan forbearance negotiations and other non-bankruptcy workouts and restructurings.
He received his B.A. in 2007 from Davidson College and his J.D. in 2011 from Wake Forest
University School of Law.

Anne H. Phillips is an associate at Waldrep LLP. Before Anne joined the firm, she served as a
law fellow in the Office of University Counsel at the University of North Carolina at Chapel Hill
and in the Office of Legal Affairs at the University of North Carolina System Office. In those
roles, she assisted with transactions, regulatory matters, and litigation. She has experience
advising clients on a wide variety of matters, including employment law, contract interpretation,
statutory and regulatory interpretation, and data privacy law. Anne earned her J.D. in 2014 from
the University of Michigan Law School and her B.A. with highest honors and highest distinction
in 2007 from the University of North Carolina at Chapel Hill, where she was a Morehead-Cain
Scholar.

John R. Van Swearingen is an associate at Waldrep LLP. John obtained a B.A. in Criminal Justice
from The Citadel in 2011 and his J.D., cum laude, from Wake Forest University School of Law in
Case 19-00730-5-JNC       Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56              Page 13 of
                                           26



2018. At Wake Forest, John served as Notes and Comments Editor for the Wake Forest Law
Review, Creative and Commentary Editor for the Wake Forest Journal of Contemporary Bioethics
and was a competing member of the Wake Forest Moot Court Board. During law school, John
also interned with United States District Court Judge Richard Voorhees in the Western District of
North Carolina and was a summer associate at Waldrep LLP.

Yazmeen O. Gadalla is a paralegal at Waldrep LLP. She graduated cum laude from North Carolina
State University in 2016. While in college, Yazmeen interned at the United States Attorney's
Office for the Eastern District of North Carolina in Raleigh, allowing her to gain valuable legal
experience. In 2018, Yazmeen obtained her certification as a North Carolina Certified Paralegal
(NCCP). Yazmeen provides essential support to the Firm's healthcare and bankruptcy
practices. She regularly assists Firm attorneys with a wide variety of business bankruptcy matters
in Chapter 7, Chapter 11, and Chapter 12 proceedings.
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 14 of
                                       26



                                  SCHEDULE 2

A.    Complete Names Cross-Checked Against Waldrep LLP Conflicts Database System

      Debra E Ainsley
      Mary Angeles
      App Group International, LLC
      Josie Armstrong
      Jessica Barnes
      Jolie H Barnes
      Karen Bell
      Kelsey R Besso
      Oscar B Binnicker
      Yolanda Bird
      Jamie Bland
      Kathy Bond-Wardlow
      Jennifer Bowen
      Rose M Bowser
      Sherri Boyd
      Javoner S Brown
      Barden Browning
      Amanda C Bunch
      Jennifer Campbell
      Jena Cannon
      Tiffany C Cheek
      Linda Cherry
      Reginald C Cole
      Satartia Collins
      Claytreane C Cooper
      Evaline M Davenport
      Jamie L Davis
      Kelvin T Davis
      Carrie N Dickerson-Boyd
      Loren B Dormon
      Heather Dotson
      Wendy F Dunlow
      EmpowerHMS LLC
      Mary A Furbee
      Lisa Gibson
      Shannon V Giersdorf
      Lari C Hardison
      Linda H Harrell
      Phyllis D Hines
      HPCG Hospital Investment, LLC
      Linda P Howlett
      Breanna L Hundell
Case 19-00730-5-JNC    Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 15 of
                                        26



      iHealthcare, Inc.
      iHealthcare Management Company
      iHealthcare Management Company II
      Coleen Ireland
      Dorothy T Irvin
      Wendy D Jackson
      Deborah P James
      Quenice R Johnson
      Kaley Faith Jones
      Bethany Kirk
      Dysha Knight
      Janie R Knight
      Lauren C Koehler
      Laureen C Koehler
      Landmark National Bank
      Keyoshia Combs Liverman
      Sandra H Lyle
      Ashley Manning
      Donna O Manseau
      Michael B Marks
      Dashaun Mason
      Jasinski McNeil
      Lana B Midgett
      Landa B Midgett
      Mark D Militana
      Gale M Norman
      Christina D Ollis
      Ronald D Patrick
      Ashley Perry
      Melanie S Perry
      Alma E Phelps
      Presley Phelps
      Wendy C Phillips
      Megan Place
      Amber Pope
      Janson H Price
      Beth Randise
      Florence Reber
      Mariah Long Riddick
      Terry Roberson
      Lois J Roberson
      Lisa C Rogerson
      Ernest L Sanders
      Francino Shelton
      Joy A Shepard
      Siemens Diagnostics Finance Co., LLC
Case 19-00730-5-JNC    Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 16 of
                                        26



      Jacquelyn O Silverthorne
      Faithe R Simpson
      Cameron Blake Smith
      Vanessa Smith
      Stacy J Spence
      Vanessa Spruill
      Chrystie Lee Stowe
      Alethea A Stuger
      Althea A Stuger
      Cathy M Swain
      Deborah H Swain
      Sheena Y Swain
      Denise O Thomas
      Robert L Venable
      Cortney Marie Ward
      Tonita L Weston
      Veronica Wilkes
      Dawn L Wilson
      Krystle C Wyly
      David L Wynn

B.    Incomplete Names Cross-Checked Against Waldrep LLP Conflicts Database System
      to the Extent Feasible

      2012 WASHINGTO
      3M
      AB SCIEX LLC
      ABBOTT-LABORAT
      ADAPTIVE MEDIC
      ADVANTAGE RN,
      AGEMA LAB MANA
      AGILITY HEALTH
      AIRGAS
      AIRGAS USA, LL
      ALBEMARLE HOSP
      ALBEMARLE ORTH
      ALERE, NORTH A
      ALIMED
      ALLIANCE HEALT
      ALLSCRIPTS HEA
      AMAZON CAPITAL
      AMBU
      AMERICAN PROFI
      AMERICAN RED C
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 17 of
                                       26



      AMERISOURCE BE
      ARMSTRONG MEDI
      ARROW INTERNAT
      ASPIRAR MEDICA
      ATLANTIC BIOLO
      ATLANTIC COAST
      ATLAS MEDSTAFF
      B BRAUN MEDICA
      BAKER-ALLEN BU
      BARD ACCESS SY
      BAXTER HEALTHC
      BAYER CORPORAT
      BEAUFORT HOSPI
      BECKMAN COULTE
      BEMES, INC
      BIOMERIEUX INC
      BKD, LLP
      BOSTON SCIENTI
      BOWEN HEATING
      BRAEMAR INC
      BRAME SPECIALT
      BRIGGS
      BUTLER & ASSOC
      C&R MEDICAL
      CAPITAL INVENT
      CARDINAL HEALT
      CAREEXPAND, LL
      CAREFUSION
      CAREFUSION 220
      CAREFUSION SOL
      CARESTREAM HEA
      CARRIER CORPOR
      CARSTENS
      CASTLE MEDICAL
      CENTIMARK CORP
      CENTRAL CAROLI
      CENTURYLINK
      CHEMTREAT INC
      CHOWAN HOSPITA
      CHRISTOPHER M
      CITIZENS BANK
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 18 of
                                       26



      CLINICAL CODIN
      COASTAL RADIOL
      COECO FINANCIA
      COLLEGE OF AME
      COMPLIANT HEAL
      CONMED/LINVATE
      COOKE COMMUNIC
      CPSI
      CR BARD INC
      CREEKRIDGE CAP
      CUMMINS ATLANT
      DELTA FLEX TRA
      DEPARTMENT OF
      DEX
      DIAMOND POWER
      DIGITEC MEDICA
      DNV GL HEALTHC
      DOMINION NORTH
      DURLYN BROADCA
      EAST CAROLINA
      EASTERN AHEC
      EASTERN RADIOL
      EC ORTHOTICS &
      ECOLAB
      ED ROBERSON
      EMDEON BUSINES
      EMERGENCY STAF
      EPOWERDOC INC
      ER IMAGING, IN
      ERx, LLC
      EVOQUA WATER T
      Experian Healt
      FDS-MQSA PROGR
      FEDEX
      FIRST ADVANTAG
      FIRST REPORT S
      FISHER HEALTHC
      FLEETWOOD FINA
      FRANCES ELIZAB
      FRIDAY CENTER
      GE HEALTHCARE
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 19 of
                                       26



      GE MEDICAL SYS
      GNEIL
      GRAINGER
      GRAYWATER TRAD
      GREENVILLE PAT
      GRX INVENTORY
      HAGAN BARRETT
      HALIFAX LINEN
      Hardy Diagnost
      HEALTH CARE LO
      HEALTHCARE LOG
      HEMOCUE INC
      HOLLISTER INCO
      HOLT EQUIPMENT
      HORIZON CSA, L
      HUMAN ARC
      HUSCH BLACKWEL
      I-70 COMMUNITY
      IBM CORPORATIO
      IMMUCOR INC
      IMPACT NETWORK
      INDEPENDENT MA
      INDEPENDENT RE
      INHEALTH PROFE
      INTERMED BIOME
      INTERMED NUC M
      INTERMED X-RAY
      J & J HEALTH C
      JACKSON PHARMA
      JOE MOORE & CO
      JOHN M. LANGE
      JOHNSON CONTRO
      KATHY COOK
      KCI
      KENNETH E. BAR
      KINA COLLIER
      KPS PHYSICIAN
      LABORATORY STA
      LABSCO
      LANDAUER INC
      LANDMARK NTL B
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 20 of
                                       26



      LANGUAGE LINE
      LGMG, LLC
      LIQUIDAGENTS H
      LRS HEALTHCARE
      MAILFINANCE
      MARKETLAB INC
      MARTIN GENERAL
      MASIMO
      MAXIM HEALTHCA
      MCKESSON MEDIC
      MCKESSON PHARM
      MCNAIR OIL CO
      MCNEARY INC
      MEDIACOM
      MEDIACOM MID-A
      MEDIBADGE
      MEDICAL ARTS P
      MEDLINE INDUST
      MEDPRIME CAPIT
      MEDRAD
      MEDTOX LABORAT
      MEDTRONIC PHYS
      MELANIE A PERR
      MERCURY MEDICA
      MERRITT HAWKIN
      MERRY X-RAY CO
      MESIROW INSURA
      METROPOLITAN M
      MHA
      MANAGEMENT
      MILLIPORE
      MINDRAY DS USA
      MISSOURI NETWO
      MONEYSWORTH LI
      MOORE MEDICAL
      MYUNG-KIL JEON
      NATIONAL ORGAN
      NATIONAL STAFF
      NC CHILD SUPPO
      NC DEPARTMENT
      NC DEPT OF MOT
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 21 of
                                       26



      NC DEPT OF REV
      NC DEPT OF REV
      NC DHHS FEES P
      NCDHSS
      NCHA
      OCCUPATIONAL H
      OFFICE DEPOT,
      OFFICE OF CME
      OFFICEZILLA, L
      OIG CMP STLMT
      OLYMPUS AMERIC
      OLYMPUS FINANC
      ORTHO CLINICAL
      OWENS & MINOR
      PACIFIC MEDICA
      PATIENT TELEPH
      PATTERSON MEDI
      PC CONNECTION
      PC MALL SALES
      PERSONNEL CONC
      PHILIPS MEDICA
      PHILLIP MCNAIR
      PITT COUTY MEM
      PLATINUM CODE
      POSTMASTER
      PRECISION DYNA
      PRN FUNDING, L
      PRO-MED EQUIPM
      PROPHYSICS
      QCR HOLDINGS I
      QUEST DIAGNOST
      QUILL CORPORAT
      RAMP PLYMOUTH,
      READYLINK
      REBOOT INC
      RHODES ELECTRI
      RICHARD M STEA
      ROANOKE THERAP
      ROBBIE BARBER
      ROCHE DIAGNOST
      ROLLINS, INC.
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 22 of
                                       26



      RR DONNELLEY
      SCHNEIDER ELEC
      SCOUT HEALTH L
      SENTRY EXTERMI
      SHI
      SIEMENS HEALTH
      SIMPLEX-GRINNE
      SKILLPATH SEMI
      SMITHS ADDRESS
      SOCIETY FOR HU
      SOFTSCRIPT
      SOFTSCRIPT, IN
      SOUTHERN MICRO
      SOVEREIGN MEDI
      SPECIALTY SURG
      SPIRIT STOP
      STALLARD TECHN
      STAPLES BUSINE
      STERICYCLE INC
      STERICYCLE, IN
      STERILELINK, I
      STERIS CORPORA
      STRYKER MEDICA
      SUPER SHRED
      SUTTON & CHURC
      SYSCO FOOD SER
      SYSMEX AMERICA
      THE MORGAN LEN
      THE NATIONAL A
      THE RUHOF CORP
      THE ST JOHN CO
      THREATTRACK SE
      TINA ELAM
      TIRUPATTUR, PR
      TMS AUDIO PROD
      TOSHIBA AMERIC
      TOWN OF PLYMOU
      TRIANGLE XRAY
      TRI-ANIM HEALT
      TRI-COUNTY TEL
      TRICOUNTY TELE
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 23 of
                                       26



      TRUSTAFF
      TRUVEN HEALTH
      TX CHILD SUPPO
      UNITED DRUG SU
      UNIVERSAL HOSP
      UNIVERSITY OF
      UPS
      US POSTAL SERV
      US TRUSTEE PAY
      VENABLE, ROBER
      VIDANT PUNGO H
      VITAL SIGNS, I
      WASHINGTON CO
      WASHINGTON COU
      WASHINGTON NEW
      WASTE INDUSTRI
      WELCH ALLYN IN
      WENDY JACKSON
      WESTERN HEALTH
      WHITE OAK MEDI
      WILLIAMS FIRE
      WILLIAMSTON FI
      WILLIAMSTON HO
      WISCONSIN PHYS
      WOLTERS KLUWER
      YADKIN VALLEY
      ZOLL MEDICAL C
Case 19-00730-5-JNC       Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56               Page 24 of
                                           26



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

 IN RE:                                )
                                       )                        Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, LLC d/b/a )
 WASHINGTON COUNTY HOSPITAL,           )                        Chapter 7
                                       )
          Debtor.                      )
                                       )

                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing MOTION TO EMPLOY WALDREP LLP AS
COUNSEL FOR INTERIM TRUSTEE was filed electronically in accordance with the local
rules and was served upon those listed in Exhibit B on the date set forth by first class mail or by
electronic service through CM/ECF.

       Dated: February 27, 2019.

                                       WALDREP LLP

                                       /s/ Thomas W. Waldrep, Jr.         ____________
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       Jennifer B. Lyday (NC State Bar No. 39871)
                                       Francisco T. Morales (N.C. State Bar No. 43079)
                                       Anne H. Phillips (NC State Bar No. 48760)
                                       John R. Van Swearingen (NC State Bar No. 53646)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                       Proposed Attorneys for the Interim Trustee
Case 19-00730-5-JNC   Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56   Page 25 of
                                       26



                             EXHIBIT B
  Case 19-00730-5-JNC                  Doc 20 Filed 02/27/19 Entered 02/27/19 17:36:56             Page 26 of
                                                        26
VIA CM/ECF / E-MAIL
                                                      Terri L. Gardner
        Marjorie K. Lynch
                                             Nelson Mullins Riley & Scarborough,
       434 Fayetteville St.
                                                            LLP
            Suite 640
                                              4140 Parklake Avenue, Suite 200
       Raleigh, NC 27601
                                                     Raleigh, NC 27612
     Bankruptcy Administrator
                                              Counsel for Petitioning Creditors
VIA U.S. MAIL

CAH Acquisition Company #1, LLC              CAH Acquisition Company #1, LLC
                                                                                      James W. Schaffer, President
 c/o Corporation Service Company,         c/o Hospital Management Consulting, LLC
                                                                                     CAH Acquisition Company #1,
         Registered Agent                         Attn: Lawrence J. Arthur
                                                                                        LLC 958 US Highway 64
 2626 Glenwood Avenue, Suite 550                   4254 N. Oak Trafficway
                                                                                       East Plymouth, NC 28962
        Raleigh, NC 27608                          Kansas City, MO 64116

                                                         Shane Reed                        Curtis S. Potter
       Dennis L. Davis, Esq.
                                            Director/Credit A/R Escalation Finance    Washington County, County
   Stinson Morrison Hecker LLP
                                                   Medline Industries, Inc.               Manager/Attorney
      1201 Walnut, Suite 2900
                                                      Three Lakes Drive                     PO Box 1007
      Kansas City, MO 64106
                                                     Northfield, IL 60093               Plymouth, NC 27962


                                                     Frank Smith, Esq.                      Eric L. Johnson
       Robert Venable, M.D.
                                                      FMS Lawyer PL                        Spencer Fane LLP
          PO Box 1026
                                                9900 Stirling Road, Suite 226           1000 Walnut, Suite 1400
       Plymouth, NC 27962
                                                   Cooper City, FL 33024                Kansas City, MO 64106


      U.S. Bankruptcy Court
                                                     Baxter Healthcare
  300 Fayetteville Street, 4th Floor
                                                  1 Baxter Pkwy, DE3-2E
          P.O. Box 791
                                                  Deerfield, IL 60015-4633
     Raleigh, NC 27602-0791
